EXHIBIT 10.20

 

RESEARCH AGREEMENT

 

THIS AGREEMENT, effective the 15th day of August, 2001, is by and between Axonyx
a corporation organized under the laws of the State of New York whose offices
are located at 825 Third Avenue, 40 th Floor, New York, NY 10022 (hereinafter
“Sponsor”); and Indiana University, an educational institution organized under
the laws of the State of Indiana, whose address is P.O. Box 1847, Bloomington,
IN 47402 (hereinafter “Indiana”).

 

1.     Scope of Work.  Indiana will use reasonable efforts to perform the
experiments and studies described in the research proposal, “Investigation on
Novel Targets of Phenserine Drug in Alzheimer’s Disease”, which is attached as
Appendix 1 and included by reference (the Research Project).  The Research
Project may be modified by mutual agreement in a duly executed amendment to this
Agreement.

 

2.     Key Personnel.  The Research Project will be performed under the
direction of Dr. Debomoy K. Lahiri.  In the event s/he is unable or unwilling to
continue with the Research Project, the parties will attempt to find a mutually
acceptable substitute.  In the event a mutually acceptable substitute is not
found, the Agreement may be terminated in accordance with Paragraph 10.

 

3.     Term.  The term of this Agreement is August 15, 2001 through august 14,
2002.

 

4.     Reports.  Upon completion of the research or termination of the
Agreement, Indiana will submit a written study report.  This report will be due
60 days after termination of this Agreement.

 

5.     Costs and Billings.  Sponsor agrees to pay Indiana $125,000 for the
Research Project. Payments will be made quarterly with the first such payment
due upon execution of this Agreement.  Checks will be payable to Indiana
University, referring to this Agreement, and will be sent by mail to Indiana
University, P.O. Box 6667, Indianapolis, Indiana 46266-6057, tax identification
number 35-6001673.

 

6.     Equipment.  Title to any equipment purchased by Indiana in the
performance of the Research Project whether or not purchased with funds provided
under this Agreement will remain with Indiana and will be free of all claims,
liens, or encumbrances of the Sponsor.

 

7.     Publications.  Indiana is free to publish, present, or use any results
arising out of the perfonnance of this Agreement for its own instructional,
research, or publication objectives provided that the publication, presentation
or use does not disclose any confidential information furnished by Sponsor under
Paragraph 9.  Indiana agrees that any proposed publication or presentation
relating to the Research Project conducted under this Agreement will be
submitted to Sponsor for review 30 days prior to submission for publication or
presentation. In the event that the proposed publication or presentation
contains patentable subject matter which needs protection, Indiana will, upon
written request from Sponsor within the 30 day review period, delay the
publication or presentation for a maximum of an additional 90 days to allow
Sponsor or Indiana to file a patent application.

 

--------------------------------------------------------------------------------


 

8.     Intellectual Property

 

8.1.      Indiana will promptly disclose to the Sponsor all creative ideas,
developments and inventions whether or not patentable, conceived or first
reduced to practice as a result of the Research Project (“Inventions”). 
Inventions will remain the property of Indiana.

 

8.2.      Indiana hereby grants to the Sponsor the first option for a worldwide,
exclusive, royalty bearing license to make, have made, use, sell with a right to
sublicense, Inventions.  The terms of such license will be reasonable in the
circumstances and will be negotiated in good faith between the Sponsor and
Indiana.  The option will extend for a time period of 6 months from the date of
first disclosure to Sponsor.

 

9.     Confidentiality

 

9.1.      Indiana agrees to hold in confidence, in accordance with this
paragraph, any information disclosed to Indiana under this Agreement and
identified in writing as confidential (hereinafter “Information”).  For the
purpose of this Agreement, “hold in confidence” means that Indiana will protect
the Information in the same manner in which it protects its own confidential
information.  The Information will remain the property of the Sponsor, and will
be disclosed only to those persons necessary for the performance of this
Agreement.

 

9.2.      No indirect or consequential damages or damages based on loss of
profits or market share are contemplated or recoverable for breach of
confidentiality.

 

9.3.      The obligations of Indiana to maintain confidentiality under this
Agreement will survive its expiration or termination and will endure for 5 years
from the date of disclosure.

 

9.4.      The obligation of non-disclosure will not apply to the following:

 

a.      Information that is publicly available through no fault of Indiana;

b.      Information that is disclosed to Indiana by a third party entitled to
disclose the Information;

c.      Information that is already known to Indiana; and

d.      Information that is required to be disclosed by law, provided Indiana
promptly notifies the Sponsor in writing of such lawful disclosure.

 

10.   Termination

 

10.1.    Unless otherwise terminated, this Agreement will remain in force during
the Term provided in Sec. 3.  Provisions of this Agreement which by their nature
contemplate rights and obligations of the parties to be enjoyed or performed
after the expiration or termination of this Agreement will survive until their
purposes are fulfilled.

 

10.2.    If Indiana fails to continuously staff the project with adequate and
competent personnel, the Sponsor may terminate this Agreement upon 90 days
written notice.

 

2

--------------------------------------------------------------------------------


 

10.3.    In the event that either party defaults or breaches any material
provision of this Agreement, the other party may terminate this Agreement upon
30 days written notice to the party in default or breach, provided, however,
that if the party defaulting, breaching, or failing, within 30 days of the
receipt of such notice cures the said default, breach or failure; the Agreement
will continue in force and effect.

 

10.4.    If either party should become insolvent or should make any assigm-nent
for the benefit of creditors, or should be adjudged bankrupt, or should file a
petition in bankruptcy, or is named as debtor in an involuntary bankruptcy
proceeding, or if a receiver or trustee of the property of either party is
appointed, then this Agreement, at the option of the other party, will
terminate, effective on the date notice of such termination is given.

 

10.5.    Should Sponsor terminate this Agreement, Sponsor will reimburse
University for all expenditures and non–cancelable commitments incurred prior to
termination not to exceed the total amount of the Agreement.

 

11.      Non-use of Names.  Sponsor will not use the names or trademarks of
Indiana or its employees, nor any adaptation thereof in any advertising,
promotional or sales activities without prior written consent obtained from
Indiana in each separate case.

 

12.      Assignment.  Neither party may assign this Agreement or any part of it
without the written consent of the other party.

 

13.      Miscellaneous

 

13.1.    The headings in this Agreement are intended solely for convenience or
reference and will be given no effect in the construction or interpretation of
this Agreement.

 

13.2.    This Agreement, including attached appendices, supersedes all prior
oral and written proposals and communications, if any, and sets forth the entire
Agreement of the parties with respect to the subject matter hereof and may not
be altered or amended except in writing, signed by an authorized representative
of each party hereto.

 

13.3.    The construction and enforcement of this Agreement will be governed by
the laws of the State of Indiana, United States of America, without regard to
principles of choice of law.

 

13.4.    No waiver of any default, condition, provision or breach of this
Agreement will be deemed to imply or constitute a waiver of any other like
default, condition, provision or breach of this Agreement.

 

13.5.    If any paragraph, term, condition or provision of this Agreement will
be found, by a court of competent jurisdiction, to be invalid or unenforceable,
or if any paragraph, terin, condition or provision is found to violate or
contravene the laws of the State of Indiana, then the paragraph, term condition
or provision so found will be deemed severed from this Agreement, but all other
paragraphs, tem–is, conditions and provisions will remain in full force and
effect.

 

13.6.    Nothing contained herein will be construed as establishing an

 

3

--------------------------------------------------------------------------------


 

employer-employee, joint venture, or principal-agent relationship between the
parties. In addition, neither party will have the right to incur any debt or
expense for the account of the other party except as may expressly be agreed
upon by separate written agreement.

 

14.      Indemnity and Insurance

 

14.1.    The Sponsor will indemnify, defend, and hold harinless Indiana, and its
officers, employees, agents, and subcontractors and their employees from any
suit, action, claim, demand, judgment, and expense arising out of the
performance of this Agreement.  The Sponsor agrees that if any claim is asserted
or suit brought against Indiana, or their officers, employees, agents, or
subcontractors or their employees, the Sponsor will defend the claim or suit at
the expense of the Sponsor.  Sponsor will not settle or compromise any claim or
action in a manner that imposes any restrictions or obligations on Indiana
without Indiana!s written consent, which consent shall not be unreasonably
withheld.

 

14.2.   The Sponsor will have no obligation to indemnify, defend, and hold
harmless Indiana, and its officers, employees, agents, and subcontractors and
their employees from claims asserted or suits arising out of performance of this
Agreement, if it can be shown that the claim or suit is based solely on the
negligence of Indiana, its officers, employees, or agents.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement signed by
their respective officers duly authorized as of the date and year written.

 

INDIANA UNIVERSITY

(SPONSOR)

 

 

BY:

/s/ Debomoy K. Lahirir

 

 

 

Debomoy K. Lahiri

 

 

Project Director

 

 

 

BY:

/s/ Steven A. Martin

 

BY:

/s/ Michael M. Strage

 

NAME:

Steven A. Martin

NAME: 

Michael M. Strage

TITLE: 

Assistant Vice President, Research
Officer

TITLE: 

Chief Administrative

 

 

DATE:

8/21/01

 

DATE:

8/22/01

 

 

4

--------------------------------------------------------------------------------